Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ecton et al. (US 2019/0304912, as recited in previous Office Action) in view of Hanzawa et al. (US 2016/0197594, as recited in previous Office Action).
As for claims 1 and 2, Ecton et al. disclose in Figs. 1A and the related text a sensor, comprising: 
a substrate 102 comprising a surface (upper surface), a first insulating layer  (lower 108), a second insulating layer (upper 108), and an interconnect structure 106; 
a chip 110 embedded in the substrate 102 and electrically connected to the interconnect structure 106, wherein the first insulating layer and the second insulating layer 110 overlap the chip 110 when viewed in a (vertical) direction that is perpendicular to the surface (fig. 1A), and the chip 110 is located between the first insulating layer and the second insulating layer when viewed in a (horizontal) direction that is parallel to the surface (fig.1A); and 
a first sensing element 104 disposed on the surface and electrically connected to the chip 110 through the interconnect structure 106, wherein the first insulating layer and the second insulating layer at least partially overlap the first sensing element 104 when viewed in the (vertical) direction that is perpendicular to the surface (fig. 1A); 
wherein the substrate 102 comprises a through hole (where 106 is formed in) overlapping a portion of the first sensing element 104 in a direction that is perpendicular to the surface to allow the first sensing element 104 to communicate with the external environment (fig. 1A), and the first sensing element 104 is exposed from the through hole 138 when viewed in the direction that is perpendicular to the surface (fig. 1A); 
wherein the through hole (where 106 is formed in) comprises a first segment S1, a second segment S2, and a third segment S3 sequentially arranged in the direction that is perpendicular to the surface (attached Fig. 1A); 
wherein dimensions of the first segment and the second segment are different (attached fig. 1A), and the dimension of the second segment S2 is less than the dimensions of the first segment S1 and the third segment S3 (attached fig. 1A).  
Ecton et al. do not disclose the substrate having a plate-like shape and a case disposed on the substrate, wherein the substrate and the case form a space and the first sensing element is disposed in the space.
Hanzawa et al. teach in Figs. 7A-7C and the related text a substrate 31 having a plate-like shape (¶0057), and a case 31C/32 disposed on a substrate 31a/31b, wherein the substrate and the case form a space S and the first sensing element is disposed in the space S. 
Ecton and Hanzawa et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ecton. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ecton to include the substrate having a plate-like shape and a case disposed on the substrate, wherein the substrate and the case form a space and the first sensing element is disposed in the space as taught by Hanzawa et al., in order to achieve the device properties and protect the sensing element.

    PNG
    media_image1.png
    444
    678
    media_image1.png
    Greyscale
 

As for claim 4, Ecton et al. disclose the sensor as claimed in claim 1, wherein the through hole 138 further comprises a fourth segment S4, wherein the fourth segment S4, the first segment S1, the second segment S2 are sequentially arranged in the (vertical) direction that is perpendicular to the surface, and the dimension of the first segment S1 is greater than the dimensions of the second segment S2 and the fourth segment S4 (attached Fig. 1A).

As for claim 6, Ecton et al. disclose the sensor as claimed in claim 1, wherein a distance between the first segment S1 and the first sensing element 140 is greater than a distance between the third segment S3 and the first sensing element, and the dimension of the third segment S3 is greater than the dimensions of the first segment S1 and the second segment S2 (attached Fig. 1A).

As for claim 21, Ecton et al. disclose the sensor as claimed in claim 4, wherein the through hole further comprises a fifth segment S5, wherein the fifth segment, the fourth segment and the first segment are sequentially arranged in the direction that is perpendicular to the surface, and the dimension of the fourth segment S4 is less than the dimensions of the first segment and the fifth segment (attached Fig. 1A).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRANG Q TRAN/Primary Examiner, Art Unit 2811